

116 HR 6988 IH: Helping Gig Economy Workers Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6988IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mrs. Miller (for herself, Mr. Cuellar, Mr. Balderson, Mr. Mooney of West Virginia, and Mr. Woodall) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote the general health and well-being of individuals accessing work through digital marketplace companies, and for other purposes.1.Short titleThis Act may be cited as the Helping Gig Economy Workers Act of 2020.2.Digital marketplace company safe harbor(a)DefinitionsIn this section:(1)COVID–19 emergency periodThe term COVID–19 emergency period means the period beginning March 15, 2020, and ending on the later of—(A)June 30, 2021; or(B)the date of expiration of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.(2)Digital marketplace companyThe term digital marketplace company means a business entity affecting commerce that—(A)maintains an online-enabled application or platform to facilitate the exchange of goods or services by users of the online-enabled application or platform;(B)licenses access to an online-enabled application or platform to facilitate the exchange of goods or services; and (C)does not require a licensee using the online-enabled application or platform to generate business to accept any specific job request as a condition of maintaining access to the entity's online-enabled application or platform. (3)Individual accessing work through a digital marketplace companyThe term individual accessing work through a digital marketplace company means an individual who—(A)is provided with the option to accept or reject job requests through an online-enabled application or platform maintained by a digital marketplace company; and(B)provides services to digital platform consumers upon connection through a digital network maintained by the digital marketplace company in exchange for compensation or payment of a fee. (b)In generalNotwithstanding any other provision of law, in order to promote the general health and well-being of individuals accessing work through digital marketplace companies and to facilitate financial assistance during public health emergencies, actions described in subsection (c) taken by a digital marketplace company during the COVID–19 emergency period shall not be used under any Federal, State, or local law, ordinance, or regulation as evidence for the purposes of—(1)determining whether an individual accessing work through the digital marketplace company is an employee or independent contractor; or(2)determining whether the digital marketplace company is the joint employer of an individual who is providing services on behalf of another company.(c)Protected actionsThe actions described in this subsection are—(1)providing financial assistance to individuals who previously accessed work through the digital marketplace company but are unable to work because of health or safety concerns; (2)directly providing benefits that are related to the health or safety of individuals accessing work through the digital marketplace company;(3)providing training or information related to the health or safety of such individuals or the public; (4)providing medical or cleaning supplies to such individuals;(5)performing health checks on such individuals;(6)providing medical testing to such individuals; and(7)taking any action, including those required or suggested by any Federal, State, or local law, ordinance, order, or directive of any type, that is intended to protect public health and safety. 